Citation Nr: 0427557	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for bilateral 
hearing loss and a psychiatric disorder, other than PTSD, as 
secondary to a head injury, and whether new and material 
evidence has been submitted to reopen a claim of service 
connection for headaches secondary to a head injury will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's claim 
of entitlement to service connection for PTSD.  

In April 2003 the Board denied service connection for PTSD.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a February 
2004 Joint Motion for Remand, in March 2004, the Court 
vacated and remanded the April 2003 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2003).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In a March 2004 order the Court granted a joint motion to 
remand this issue, as it determined that the veteran had not 
been provided the proper information under the VCAA as to 
which party is responsible for obtaining which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board is of the opinion that this claim must be remanded 
to the RO, to ensure that the veteran receives all required 
noticed under the VCAA.

In addition, the Board notes that additional development was 
requested on other issues in this case, to include requesting 
the veteran's Social Security Administration records.  The 
Board is of the opinion that every effort should be made to 
associate these records with the veteran's claims folder upon 
remand, as they may also be pertinent to the adjudication of 
this claim. The record indicates that the veteran has moved 
to Florida.

A printout of VA outpatient diagnosis indicates that the 
veteran was diagnosed with PTSD on two occasions in September 
2001 at the Mayaguez clinic.  These records should also be 
obtained.  

A review of the record reflects that the veteran was awarded 
the Combat Infantryman Badge while engaging the enemy during 
the Korean Conflict.  Thus his combat stressors are verified.  
38 C.F.R. § 3.104 (2003).  He was last examined for VA 
compensation purposes in November 2001.  The record indicates 
that he has been receiving treatment for PTSD at a VA 
facility.  As such, the Board is of the opinion that a 
current examination is warranted.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).    
The RO is requested to specifically 
inform the veteran as to what evidence 
the VA will obtain and to furnish the VA 
copies of any pertinent records in his 
possession.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO is requested to take the 
appropriate action ensure that a copy of 
the April 1988 Social Security 
Administration decision awarding 
disability benefits and the evidence on 
which the decision was based are 
associated with the claims file.

3.  The RO should request the VA Mayaguez 
clinic to furnish all records pertaining 
to treatment of the veteran's psychiatric 
illness from December 1999 to February 
2004 to include the records from 
September 2001.  The RO should also 
request the VA facility in San Juan to 
furnish copies of any medical records 
pertaining to treatment for his 
psychiatric illness from February 2000 to 
May 2003. 

4.  The veteran should be scheduled for 
VA examination by a psychiatrist in order 
to determine the nature and severity of 
the claimed his post-traumatic stress 
disorder.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  Inform the 
examiner that only a stressor which has 
been verified may be used as a basis for 
a diagnosis of post-traumatic stress 
disorder.  In form the examiner that his 
combat stressors for the Korean Conflict 
are verified.  If the diagnosis of post- 
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be 
established by the record was sufficient 
to produce post- traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
the in service stressors found to be 
established by the record.

5.  Following any other development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



